DETAILED ACTION
	This is the initial Office action for non-provisional application 16/266,130 filed February 4, 2019, which is a continuation of non-provisional application 12/285,808 filed October 14, 2008 (now US Patent 10,195,325), which claims priority from provisional application 60/960,716 filed October 11, 2007.  Claims 303-322, as filed April 15, 2019, are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1 is objected to because it appears that the term “or” at the end of line 4 should be the term “of” instead.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 310, 311, 317, and 318 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 310 recites the limitation “the series of wall portions” in line 4; however, there is insufficient antecedent basis for this limitation in the claims.  For examination purposes, the limitation “the series of wall portions” will be interpreted as “a series of wall portions”.
Claim 311 is included in the rejection under 35 U.S.C. 112(b) for depending from rejected claim 310.
Claims 317 and 318 each recite the limitation “the pulses form pulse trains” in lines 1-2; however, there is insufficient antecedent basis for this limitation in the claims.  Further, it is unclear what provide the pulses.  For examination purposes, the limitation “the pulses form pulse trains” will be interpreted as “wherein the stimulation device provides pulses which form pulse trains”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 303, 304, 308, and 316-322 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8, 10, 14, 17, and 28 of US Patent 10,195,325.  Although the claims at issue are not identical, they are not patentably distinct from each other.
The limitations of claims 303 and 304 are substantially recited in claim 1 of the ‘325 patent except for “A method for controlling a flow of sperms in a uterine tube of a female patient, the method comprising:”.  However, since claim 1 of the ‘325 patent clearly recites that the recited steps will “restrict the flow of sperm in the uterine tube” in lines 9-10, it is implicit that the method carried out by the recited steps will therefore control a flow of sperms in the uterine tube of a female patient.
The limitations of claims 303 and 304 are also substantially recited in claim 28 of the ‘325 patent including a method for controlling a flow of sperms in a uterine tube of a female patient (lines 1-2), the method comprising electrically stimulating a uterine tube wall portion (stimulating electrically … a portion of the uterine tube’s wall; lines 4-6) by controlling an implanted stimulation device (using an already implanted electrical stimulation device; lines 9-10) from at least one of an external control unit from outside the patient’s body (controlled from outside the patient’s body; lines 10-11, wherein a control unit is implied since something must be capable of controlling the stimulation device), an internal control unit from inside the patient’s body (this limitation is not required due to the use of the phrase “at least one of an external control unit … and an internal control unit” which is satisfied by claim 28 of the ‘325 patent since an external control unit is implicitly recited), wherein the electrically stimulating causes contraction of the uterine tube wall portion (stimulating electrically … to cause contraction of a portion of the uterine tube wall; lines 4-6) along a length of the uterine tube wall portion (stimulating one or more of different areas of the uterine tube wall portion; lines 8-9) to restrict the flow of sperms in the uterine tube (preventing passage of sperms … through the uterine tube wall portion; lines 20-21), and ceasing electrically stimulating the uterine tube wall portion to restore the flow of (allow free flow of) sperms in the uterine tube (lines 23-25).
The limitations of claim 308 are substantially recited in claim 28 of the ‘325 patent.
The limitations of claim 316 are substantially recited in claim 2 of the ‘325 patent.
The limitations of claim 317 are substantially recited in claims 3 and 4 of the ‘325 patent.
The limitations of claim 318 are substantially recited in claims 3 and 5 of the ‘325 patent.
The limitations of claim 319 are substantially recited in claim 8 of the ‘325 patent.
The limitations of claim 320 are substantially recited in claim 10 of the ‘325 patent.
The limitations of claim 321 are substantially recited in claim 14 of the ‘325 patent.
The limitations of claim 322 are substantially recited in claim 17 of the ‘325 patent.

Claims 303 and 305-322 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8, 12, 23, 25, 27, 28, 31-33, 38, 47, 50-53, 56, 58, 62, and 64 of US Patent 9,949,871.  Although the claims at issue are not identical, they are not patentably distinct from each other.
The limitations of claim 303 are also substantially recited in claims 1, 2 of the ‘871 patent including a method for controlling a flow of sperms (a flow of sperm in the uterine tube at least is restricted) in a uterine tube of a female patient (claim 1, lines 1-2; claim 2), the method comprising electrically stimulating a uterine tube wall portion (stimulating, using a stimulation device adapted to electrically … stimulate … the selected wall portion of the uterine tube wall; claim 1, lines 12-15) by controlling an implanted stimulation device (a constriction device adapted to constrict the uterine tube from the outside thereof; claim 1, lines 2-4; controlling the constriction device; claim 1, line 20) from at least one of an external control unit from outside the patient’s body (claim 32), an internal control unit from inside the patient’s body (claim 38), wherein the electrically stimulating causes contraction of the uterine tube wall portion (stimulating … to cause contraction of the selected wall portion; claim 1, lines 17-18) along a length of the uterine tube wall portion (stimulating different areas of … the selected wall portion of the uterine tube wall; claim 1, lines 13-15) to restrict the flow of sperms in the uterine tube (claim 2).
The limitations of claim 305 are substantially recited in claim 1 of the ‘871 patent.
The limitations of claim 306 are substantially recited in claim 8 of the ‘871 patent.
The limitations of claim 307 are substantially recited in claim 12 of the ‘871 patent.
The limitations of claim 308 are substantially recited in claim 23 of the ‘871 patent.
The limitations of claim 309 are substantially recited in claim 25 of the ‘871 patent.
The limitations of claims 310 and 311 are substantially recited in claim 27 of the ‘871 patent.
The limitations of claim 312 are substantially recited in claim 28 of the ‘871 patent.
The limitations of claim 313 are substantially recited in claim 31 of the ‘871 patent.
The limitations of claim 314 are substantially recited in claim 33 of the ‘871 patent.
The limitations of claim 315 are substantially recited in claim 47 of the ‘871 patent.
The limitations of claim 316 are substantially recited in claim 50 of the ‘871 patent.
The limitations of claim 317 are substantially recited in claim 51 and 52 of the ‘871 patent.
The limitations of claim 318 are substantially recited in claim 51 and 53 of the ‘871 patent.
The limitations of claim 319 are substantially recited in claim 56 of the ‘871 patent.
The limitations of claim 320 are substantially recited in claim 58 of the ‘871 patent.
The limitations of claim 321 are substantially recited in claim 62 of the ‘871 patent.
The limitations of claim 322 are substantially recited in claim 64 of the ‘871 patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821.  The examiner can normally be reached Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        6/29/2022